DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Karas on 03/01/2022.

The application has been amended as follows: 
Claim 17. (Currently amended)comprisinq 

Allowable Subject Matter
Claims 1-14 and 17-22 are allowed.
Claim 17 has been amended to include the “currently amended” text instead of “previously presented.” 
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and remarks filed 11/01/2021. Specifically the prior arts of record (US20090158928 and US20050126199) do not teach the newly amended claims. 
Claim 1 now requires that the plurality of links are disposed between the layers of the sponge whereas US20090158928 teaches in figure 22E that the links 38A are along the sponge. Claim 17 now teaches that there is a space between the inner and outer wall, and the flanges extend towards the inner wall from the upper edge of the openings on the outer wall. The prior art does not have a space between the inner and outer wall with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        03/01/2022